In re National Chiropractic Mut. Ins. Co.; Salmon, John Dr. et al.; Salmon Chiropractic Clinic; — Defendants; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. G, No. 455-680; to the Court of Appeal, Fifth Circuit, No. 98-CA-425.
Granted in part and denied in part. Case remanded to court of appeal to consider whether the parties agreed to amend the March 4, 1998 judgment to reduce the general damages award to $100,000 pursuant to La. R.S. 40:1299.42 B(2), and to reflect the intervention of Louisiana Health Service and Indemnity Company d/b/a/ Blue Cross/Blue Shield in the amount of $12,772.76. See Villaume v. Villaume, 363 So.2d 448 (La.1978). Otherwise denied.
LEMMON, VICTORY and TRAYLOR, JJ., would grant the writ.
KIMBALL, J., not on panel; recused.